Exhibit 10.2

 

 

GOVERNANCE AGREEMENT

by and among

REGENCY CENTERS CORPORATION,

GAZIT-GLOBE LTD.,

MGN AMERICA, LLC,

GAZIT FIRST GENERATION LLC,

SILVER MAPLE (2001) INC.,

MGN (USA) INC.,

MGN AMERICA 2016 LLC

MGN USA 2016, LLC

and

FICUS, INC.

Dated as of November 14, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

GOVERNANCE

  

1.1

  Gazelle Director on the Board      1   

1.2

  Other Requirements      3   

1.3

  Voting Agreement      3   

1.4

  Termination of Board Designation Rights      4   

1.5

  Information Rights      4   

1.6

  Gazelle Business Activities      5   

1.7

  Corporate Approvals      6   

ARTICLE II

  

TRANSFERS; STANDSTILL PROVISIONS

  

2.1

  Transfer Restrictions      6   

2.2

  Standstill Provisions      7   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

3.1

  Representations and Warranties of the Gazelle Stockholders      9   

3.2

  Representations and Warranties of the Company      10   

ARTICLE IV

  

REGISTRATION

  

4.1

  Demand Registrations      10   

4.2

  Piggyback Registrations      13   

4.3

  Shelf Registration Statement      14   

4.4

  Withdrawal Rights      16   

4.5

  Holdback Agreements      17   

4.6

  Registration Procedures      17   

4.7

  Registration Expenses      22   

4.8

  Miscellaneous.      23   

4.9

  Registration Indemnification      23   

4.10

  Free Writing Prospectuses      26   

4.11

  Registration Rights Term      26   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V

  

DEFINITIONS

  

5.1

 

Defined Terms

     26   

5.2

 

Interpretation

     31   

ARTICLE VI

  

MISCELLANEOUS

  

6.1

 

Effectiveness

     31   

6.2

 

Notices

     31   

6.3

 

Gazelle Stockholder Actions

     32   

6.4

 

Amendments and Waivers

     32   

6.5

 

Successors and Assigns

     33   

6.6

 

Severability

     33   

6.7

 

Counterparts

     33   

6.8

 

Entire Agreement

     33   

6.9

 

Governing Law

     33   

6.10

 

Submission to Jurisdiction

     33   

6.11

 

WAIVER OF JURY TRIAL

     34   

6.12

 

Enforcement

     34   

6.13

 

No Third Party Beneficiaries

     34   

6.14

 

Obligation to Update

     34   

Exhibit 1:         Representation Letter

  

Exhibit 2:         Resolutions

  

 

-ii-



--------------------------------------------------------------------------------

This GOVERNANCE AGREEMENT, dated as of November 14, 2016 (this “Agreement”), is
by and among Regency Centers Corporation, a Florida corporation (the “Company”),
Gazit-Globe Ltd., an Israeli limited liability corporation (“Gazelle”), MGN
America, LLC, a Delaware limited liability company (“Gazelle I”), Gazit First
Generation LLC, a Delaware limited liability company (“Gazelle II”), Silver
Maple (2001) Inc., a Delaware corporation (“Gazelle III”), MGN (USA) Inc., a
Nevada corporation (“Gazelle IV”), MGN America 2016, LLC, a Delaware limited
liability company (“Gazelle V”), MGN USA 2016, LLC, a Delaware limited liability
company (“Gazelle VI”) and Ficus, Inc., a Delaware corporation (“Gazelle VII,”
and together with Gazelle, Gazelle I, Gazelle II, Gazelle III, Gazelle IV,
Gazelle V and Gazelle VI, the “Gazelle Stockholders”). The Company, Gazelle,
Gazelle I, Gazelle II, Gazelle III, Gazelle IV, Gazelle V, Gazelle VI and
Gazelle VII are each sometimes referred to herein as a “Party” and collectively
as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company desires to effect a business combination with Equity One,
Inc., a Maryland Corporation (“Eagle”), through the merger of Eagle with and
into the Company (the “Merger”), with the Company being the surviving
corporation of the Merger, and in which each outstanding share of Eagle common
stock, other than certain excluded shares, shall be converted into the right to
receive the Merger Consideration, as more fully described in the Agreement and
Plan of Merger, dated as of the date hereof (as it may be amended from time to
time, the “Merger Agreement”), by and between Eagle and the Company;

WHEREAS, as a result of the Merger, the Gazelle Stockholders will receive shares
of Company Common Stock in accordance with the terms of the Merger Agreement
(the “Shares”); and

WHEREAS, each of the Parties wishes to set forth in this Agreement certain terms
and conditions regarding, among other things, certain post-Closing governance
and other matters.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

ARTICLE I

GOVERNANCE

1.1 Gazelle Director on the Board.

(a) On the Closing Date, the Board of Directors of the Company (the “Board”)
shall take (or shall have taken) all action necessary and appropriate to cause
CK, who is the chairman of the board of directors of Gazelle as of the date of
this Agreement (the “Gazelle Chairman”), to be appointed (i) to the Board as the
initial Gazelle Director and non-executive Vice Chairman of the Board and
(ii) as a member of the Investment Committee of the Board. For so long as the
Gazelle Chairman is serving as a director on the Board as the Gazelle Director
pursuant to this Section 1.1, unless otherwise consented to in writing by the
Gazelle Chairman, the Company will cause the Gazelle Chairman to be the
non-executive Vice Chairman of the Board and a member of the Investment
Committee of the Board (or, if such committee does not exist, any successor or
replacement committee).



--------------------------------------------------------------------------------

(b) For so long as the Gazelle Stockholders collectively Beneficially Own 7% or
more of the outstanding shares of Company Common Stock as of immediately
following the Closing (the “Qualifying Ownership Interest” and such period of
time where the Gazelle Stockholders collectively meet the Qualifying Ownership
Interest, the “Governance Rights Period”), subject to the other provisions of
this Agreement, at each annual or special meeting of the stockholders of the
Company at which directors are to be elected to the Board, the Company will
nominate and use its reasonable best efforts to solicit proxies for the Gazelle
Director to be elected or re-elected (as applicable) to the Board in a manner no
less rigorous in all material respects than the manner in which the Company
supports the nomination of its other nominees for election.

(c) The Gazelle Stockholders shall timely provide the Company with such
information regarding the Gazelle Director as shall be reasonably requested by
the Board or any committee thereof and which is required to be or customarily
disclosed for directors, candidates for directors and their Affiliates in a
proxy statement or other filings under applicable Law or stock exchange rules or
listing standards, or required or advisable to be used to assess the eligibility
of directors and candidates under applicable Law, the Company’s generally
applicable governance policies or stock exchange rules or listing standards. All
such requests shall be reasonably consistent in scope and timing with requests
made with respect to the Company’s other directors, other than to address
specific matters related to the Gazelle Stockholders and their Affiliates.

(d) Subject to Section 1.2, during the Governance Rights Period, in the event of
(i) the death, disability, resignation or removal of a Gazelle Director, the
Board will promptly appoint as a replacement director another Person designated
by the Gazelle Stockholders, acting jointly, which Person must be reasonably
acceptable to the Board acting in good faith (if such designated Person is not
reasonably acceptable to the Board, the Gazelle Stockholders, acting jointly,
will be able to designate additional Persons until one of them is reasonably
acceptable to the Board acting in good faith), to fill the resulting vacancy on
the Board (such Person, the “Replacement Gazelle Designee”); provided that there
will be no requirement to make such Replacement Gazelle Designee a non-executive
Vice Chairman or a member of any committee of the Board. Notwithstanding the
foregoing, neither the Company nor the Board shall be under any obligation to
appoint any Person (including any Gazelle Director) in the event of the failure
of any Gazelle Director to be elected or re-elected (as applicable) to the Board
at any annual or special meeting of the stockholders of the Company at which
such Gazelle Director stood for election but was nevertheless not elected;
provided, that, in the event such Gazelle Director is not elected or re-elected
(as applicable) to the Board, the Gazelle Stockholders, jointly, will have the
right to propose a different Person to join the Board and if such Person is
reasonably acceptable to the Board (acting in good faith and promptly), the
Board shall appoint such Person as a Gazelle Director until the next annual
meeting of the Company’s stockholders; provided that, if such Person is not
reasonably acceptable to the Board, the Gazelle Stockholders, acting jointly,
will be able to propose additional Persons until one of them is reasonably
acceptable to the Board acting in good faith and promptly. The failure of the
stockholders of the Company to elect any Person (including any Gazelle Director)
to the Board shall not affect the obligation of the Company to nominate the
Gazelle Director for election pursuant to Section 1.1(b) in any future election
of directors. Neither

 

-2-



--------------------------------------------------------------------------------

the Company nor the Board will remove the Gazelle Director during the Governance
Rights Period without the prior written consent of the Gazelle Stockholders,
unless the Gazelle Director is no longer eligible for designation as a member of
the Board in accordance with Section 1.2 or to the extent necessary to remedy a
breach of this Agreement.

(e) The Company will at all times provide the Gazelle Director (in his or her
capacity as a member of the Board) with the same rights to indemnification,
exculpation, insurance and other similar benefits and protections that it
provides to the other members of the Board (other than the Chairman of the
Board).

(f) The Board will not form or utilize committees or Company policies for the
purpose of discriminating against any Gazelle Director, including in order to
limit participation in substantive deliberations of the Board, except that the
Board may utilize committees to limit the participation of a Gazelle Director to
the extent a majority of the members of the Board (excluding the Gazelle
Director) reasonably determine in good faith (based on advice from counsel) that
doing so is reasonably necessary to address a conflict of interest and such
action is not intended to circumvent the provisions of this Agreement.

1.2 Other Requirements. Notwithstanding anything to the contrary contained
herein, neither the Company nor the Board shall be under any obligation to
nominate or appoint to the Board, or solicit votes for, any Person in the event
that the Board reasonably determines in good faith (based on advice from
counsel) that (a) the election of such Person to the Board would cause the
Company to not be in compliance with applicable Law, (b) such Person has been
the subject of any of the events enumerated in Items 2(d) or 2(e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act or is subject to any order, decree or judgment of any Governmental Authority
prohibiting service as a director of any public company, (c) (i) any of the
Gazelle Stockholders, the Gazelle Director or any of their respective Affiliates
(to the extent the relevant provision of this Agreement is applicable to such
Affiliate) materially breach its obligations under this Agreement or, in the
case of the Gazelle Director only, under the policies of the Company that are
applicable to all directors and (ii) such breach is incurable or has not been
reasonably cured within 10 Business Days following written notice thereof to
such breaching Person, (d) such Person does not satisfy the director eligibility
requirements applicable to the other members of the Board or (e) such Person is
not reasonably acceptable to the Board or the Nominating and Corporate
Governance Committee of the Board; provided that solely for the purposes of this
clause (e), the Gazelle Chairman shall be deemed to be acceptable to the Board
and the Nominating and Corporate Governance Committee of the Board. In any such
case described in clauses (a), (b), (d) or (e) of the immediately preceding
sentence, the Gazelle Stockholders will be permitted to designate a Replacement
Gazelle Designee (which Replacement Gazelle Designee will also be subject to the
requirements of this Section 1.2). Subject to the terms of this Agreement, it is
acknowledged that the Gazelle Chairman serves on the board of directors of and
serves in other roles with other companies, including Norstar Holdings Inc.,
Atrium European Real Estate, Citycon Oyj and First Capital Realty, Inc.

1.3 Voting Agreement. During any time in which the Standstill Period is in
effect, each Gazelle Stockholder (solely in its capacity as a stockholder
(including beneficial owner) of the Company) agrees to, and agrees to cause each
of its Affiliates (other than the Gazelle Chairman) to, cause each Voting
Security owned by it or any such Affiliate or over which it or any such

 

-3-



--------------------------------------------------------------------------------

Affiliate has voting control to be voted (including, if applicable, through the
execution of one or more written consents if the stockholders of the Company are
requested to vote through the execution of written consents in lieu of any such
annual or special meeting of the stockholders of the Company): (i) in favor of
all those Persons nominated to serve as directors of the Company by the Board or
its Nominating and Corporate Governance Committee and (ii) against any
stockholder proposal to remove any director or change the size of the Board.

1.4 Termination of Board Designation Rights. On the first date on which the
Gazelle Stockholders no longer collectively Beneficially Own a Qualifying
Ownership Interest, all obligations of the Company with respect to the Gazelle
Stockholders or any Gazelle Director pursuant to this Article I shall
permanently terminate and unless otherwise consented to by a majority of the
members of the Board (in each case, excluding the Gazelle Director) the Gazelle
Director shall, and the Gazelle Stockholders shall cause the Gazelle Director
to, immediately resign from the Board and (if applicable) each committee
thereof.

1.5 Information Rights.

(a) Subject to Section 1.5(c) and applicable Law, during the Governance Rights
Period, the Company and its subsidiaries will provide to the Gazelle Director
(in his or her capacity as such) in a reasonably timely manner any materials
given to other members of the Board (excluding materials given only to the Chief
Executive Officer of the Company in his or her capacity as such and not to the
other members of the Board); provided that, the Gazelle Director shall be bound
by and subject to the same confidentiality obligations as each other director of
the Company.

(b) Subject to Section 1.5(c) and applicable Law, during the Governance Rights
Period, the Company shall use commercially reasonable efforts to reasonably
promptly provide to Gazelle, at Gazelle’s sole cost and expense, and Gazelle
shall promptly reimburse the Company for such costs and expenses (including both
internal and third-party), information about the Company or its Subsidiaries
requested by Gazelle to the extent necessary for Gazelle to comply with
applicable Law (“Required Information”). Notwithstanding the foregoing, (i) the
Company shall not be required to provide any financial statements or other
information not readily available to the Company, or that would require
preparation or compilation of data in accordance with any accounting methodology
not then employed by the Company, and (ii) the Company shall not be required to
provide any information to the extent such disclosure would (x) be materially
detrimental the Company or any transaction, opportunity or other matter under
consideration by the Company, in each case as determined by the Board in good
faith or (y) violate or prejudice the rights of its customers or employees or
other third parties, jeopardize the attorney-client privilege, or contravene any
Law or agreement; provided, that in the case that disclosure is prohibited by an
agreement with a third party, the Company shall use commercially reasonable
efforts to obtain any consents of third parties, at Gazelle’s sole cost and
expense, that are necessary to facilitate the making of such disclosure.

(c) In furtherance of and not in limitation of any other similar agreement such
Party or any of its Representatives may have with the Company or its
subsidiaries, each of the Gazelle Stockholders hereby agrees that all
Confidential Information with respect to the Company shall be kept confidential
by it and shall not be disclosed (including by reflecting such information on
their financial statements) by it in any manner whatsoever, except as permitted
by this Section 1.5(c). Any Confidential Information may only be disclosed:

 

-4-



--------------------------------------------------------------------------------

(i) by a Gazelle Stockholder (x) to each other Gazelle Stockholder, (y) to any
of its Affiliates and (z) to such Gazelle Stockholder’s or such Affiliate’s
respective Representatives, in the case of clause (y) and clause (z), solely if
and to the extent any such Person needs to be provided such Confidential
Information to (A) assist such Gazelle Stockholder in evaluating or reviewing
its existing or prospective direct or indirect investment in the Company,
including in connection with the disposition thereof, or (B) comply with
applicable Law, stock exchange rules or listing standards, accounting rules or
standards or applicable tax Laws. Each Affiliate and Representative of a Gazelle
Stockholder shall be deemed to be bound by the provisions of this Section 1.5(c)
and such Gazelle Stockholder shall be responsible for any breach of this Section
1.5(c) by any of its Affiliates or Representatives;

(ii) by a Gazelle Stockholder or any of its Representatives to the extent the
Company consents in advance in writing;

(iii) by any Gazelle Stockholder, any of its Affiliates or any of its
Representatives to the extent that such Gazelle Stockholder, Affiliate or
Representative has been advised by counsel that such disclosure is required to
be made by such Gazelle Stockholder, Affiliate or Representative under
applicable Law, stock exchange rules or listing standards, accounting rules or
standards or applicable tax Laws; provided, that prior to making such
disclosure, such Person uses reasonable best efforts to preserve the
confidentiality of the Confidential Information to the extent permitted by
applicable Law or stock exchange rules or regulations, including, to the extent
permitted by applicable Law or stock exchange rules or regulations, consulting
with the Company regarding such disclosure and, if requested by the Company,
assisting the Company (at the Company’s expense) in seeking a protective order
to prevent the requested disclosure; provided, further, that such disclosing
Gazelle Stockholder or Representative, as the case may be, uses reasonable best
efforts to disclose only that portion of the Confidential Information as is
required, based on the advice of counsel; and

(iv) by a Gazelle Stockholder to the extent such information constitutes
Required Information and Gazelle has been advised by counsel that such
disclosure is required to be made by such Gazelle Stockholder under applicable
Law, stock exchange rules or listing standards, accounting rules or standards or
applicable tax Laws; provided, that prior to making such disclosure, such
Gazelle Stockholder shall reasonably consult with the Company regarding the
anticipated scope of such disclosures with a view toward disclosing only such
Required Information that is so required to be disclosed; provided, further,
that such disclosing Gazelle Stockholder uses reasonable best efforts to
disclose only that portion of the Required Information as is so required to be
disclosed, based on the advice of counsel.

1.6 Gazelle Business Activities. Subject to Section 2.2, for the avoidance of
doubt, Gazelle shall not be prohibited from engaging in any businesses,
activities or investments in or outside the United States.

 

-5-



--------------------------------------------------------------------------------

1.7 Corporate Approvals; Other Actions. Prior to the Closing, the Board and the
Company shall take all action necessary and appropriate to subject to the
Closing occurring and receiving from the Gazelle Stockholders executed
representation letters in the form attached hereto as Exhibit 1, approve and
adopt resolutions substantially in the form attached hereto as Exhibit 2 for the
purpose of causing the provisions of Article 5 of the Company’s Restated
Articles of Incorporation (and any successor or similar provision of the
Company’s Restated Articles of Incorporation that would operate to limit the
ownership of any Equity Securities of the Company by any Gazelle Stockholders
and their Affiliates) to be inapplicable to the Gazelle Stockholders and their
Affiliates during the Standstill Period solely to the extent necessary to allow
the Gazelle Stockholders and their Affiliates to own such number of shares of
Company Common Stock as is permitted pursuant to this Agreement, as set forth in
Exhibit 1 and Exhibit 2. In connection with the Closing, if requested by
Gazelle, the Company shall provide to Gazelle’s Pledgees (as defined below) a
customary issuer acknowledgement letter, in form and substance reasonably
satisfactory to the Company, based on the forms provided by counsel to Raven on
November 14, 2016.

ARTICLE II

TRANSFERS; STANDSTILL PROVISIONS

2.1 Transfer Restrictions.

(a) No Gazelle Stockholder shall Transfer any shares of Company Common Stock
other than in accordance with all applicable Laws, the Company’s articles of
incorporation and the other terms and conditions of this Agreement.

(b) A Gazelle Stockholder may only Transfer shares of Company Common Stock to an
Affiliate of such Gazelle Stockholder if such Affiliate, as a condition to such
Transfer, signs a joinder to this Agreement, in form and substance reasonably
satisfactory to the Company, to become a Gazelle Stockholder for purposes of
this Agreement upon the completion of such Transfer.

(c) If a Gazelle Stockholder Transfers any shares of Company Common Stock to a
third-party pledgee (a “Pledgee”) to secure such Gazelle Stockholder’s
obligations under bona fide debt financing arrangements, such Gazelle
Stockholder may assign such Gazelle Stockholder’s rights under Article IV to
such Pledgee in connection with such Transfer subject to the limitations set
forth in Section 2.2(d), provided that prior to such Pledgee’s exercise of its
rights under Article IV it shall sign a joinder to this Agreement, in form and
substance reasonably satisfactory to the Company, to become a Gazelle
Stockholder solely for purposes of Article IV (and related definitions) and
provided further such Pledgee may only exercise its rights under Article IV if
there has been a bona fide foreclosure by the Pledgee under the relevant debt
financing arrangements and the disposition of such securities by the Pledgee is
restricted as to amount pursuant to Rule 144 under the Securities Act.

(d) For so long as a Gazelle Director serves on the Board, no Gazelle
Stockholder shall Transfer any shares of Company Common Stock during a Blackout
Period (other than Transfers made pursuant to a 10b5-1 plan in accordance with
all applicable Law and that complies with the Company’s generally applicable
policies covering 10b5-1 plans entered into by directors), it being understood
that no Gazelle Stockholder shall Transfer any shares of Company Common Stock on
the basis of material, non-public information.

 

-6-



--------------------------------------------------------------------------------

(e) Any Transfer or attempted Transfer of shares of Company Common Stock in
violation of this Section 2.1 shall, to the fullest extent permitted by law, be
null and void ab initio, and the Company shall not, and shall instruct its
transfer agent and other third parties not to, record or recognize any such
purported transaction on the share register or other books and records of the
Company.

2.2 Standstill Provisions.

(a) During the Standstill Period, and subject to Section 2.2(b), each of the
Gazelle Stockholders shall not, and shall cause each of its Affiliates not to,
directly or indirectly, without the prior written consent of the Company:

(i) acquire, agree to acquire, propose or offer to acquire, or knowingly
facilitate the acquisition (including through the acquisition of Beneficial
Ownership) of Equity Securities or Derivative Instruments of the Company, other
than any acquisition of shares of Company Common Stock to the extent such
acquisition would not (A) exceed, individually or in the aggregate with all
prior acquisitions by the Gazelle Stockholders and their Affiliates occurring
after the Closing, 5% of the outstanding shares of Company Common Stock as of
immediately following the Closing, less such number of shares of Company Common
Stock received by any of the Gazelle Stockholders or any of their Affiliates as
a result of the Merger in respect of any shares of Eagle Common Stock acquired
by any such Gazelle Stockholders or any of their Affiliates after the execution
of the Merger Agreement, or (B) based on the most recently (as of the time of
such acquisition) publicly available outstanding share count of Company Common
Stock disclosed by the Company in an Annual Report on Form 10-K, Quarterly
Report on Form 10-Q or Current Report on Form 8-K (and, for the avoidance of
doubt, taking into account, but without duplication, the definition of
“Beneficial Ownership”), cause the collective Beneficial Ownership of Company
Common Stock of the Gazelle Stockholders and their Affiliates to exceed 18% of
the then-outstanding shares of Company Common Stock (for the avoidance of doubt,
the Gazelle Stockholders shall not be deemed in breach of this Section 2.2(a)(B)
(and the Gazelle Stockholders shall not be required to sell down any of their
shares of Company Common Stock) as the result of a share repurchase or other
reduction in the number of shares of Company Common Stock effected by the
Company to the extent (x) such repurchase or reduction is the event that causes
the Beneficial Ownership of Company Common Stock of the Gazelle Stockholders and
their Affiliates to exceed 18% of the then-outstanding shares of Company Common
Stock and (y) neither the Gazelle Stockholders nor any of their Affiliates
subsequently (after becoming aware or being notified of the events in clause
(x)) acquire Beneficial Ownership of any additional shares of Company Common
Stock after giving effect to which the Beneficial Ownership of Company Common
Stock of the Gazelle Stockholders and their Affiliates would exceed 18% of the
then-outstanding shares of Company Common Stock);

(ii) deposit any Voting Securities in a voting trust or similar contract,
arrangement or agreement or subject any Voting Securities to any voting
agreement,

 

-7-



--------------------------------------------------------------------------------

pooling arrangement or similar arrangement, or grant any proxy with respect to
any Voting Securities, in each case, other than (A) to any Gazelle Stockholder,
the Company or a Person specified by the Company in a proxy card (paper or
electronic) provided to stockholders of the Company by or on behalf of the
Company or (B) pursuant to any bona fide pledging, margin loan or similar
agreement or arrangement with a bona fide financing institution so long as such
Gazelle Stockholder retains the sole voting control over the right to vote such
shares in the absence of a foreclosure thereunder;

(iii) enter, agree to enter, propose or offer to enter into or knowingly
facilitate any merger, business combination, recapitalization, restructuring,
change in control transaction or other similar extraordinary transaction
involving the Company or any of its subsidiaries (unless such transaction is
affirmatively publicly recommended or otherwise approved by the Board and there
has otherwise been no breach of this Section 2.2 in connection with or relating
to such transaction);

(iv) make, or in any way participate or engage in, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Commission) to vote,
or advise or knowingly influence any Person (other than any other Gazelle
Stockholder) with respect to the voting of, any Voting Securities;

(v) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal, or initiate or propose any action by written
consent, in each case for action by the stockholders of the Company;

(vi) seek representation on the Board (except as expressly set forth in this
Agreement) or seek the removal of any member of the Board (except for a Gazelle
Director);

(vii) form, join or in any way participate in a Group (other than a Group that
consists solely of the Gazelle Stockholders and/or any of their Affiliates, so
long as such Affiliates do not take any action prohibited by this Section 2.2 if
such action would have been taken by a Gazelle Stockholder), with respect to any
Voting Securities;

(viii) propose or request to, or otherwise act, alone or in concert with others,
to seek to, change or influence the management, Board, governance structure,
policies (including dividend policies), capitalization, corporate structure or
organizational documents of the Company;

(ix) knowingly assist or knowingly encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Persons in connection
with any actions which, if taken by such Gazelle Stockholder, would be
prohibited by this Section 2.2 (including this clause (ix));

(x) contest the validity or enforceability of the agreements contained in this
Section 2.2 (including this clause (x));

 

-8-



--------------------------------------------------------------------------------

(xi) enter into any agreement, arrangement or understanding with respect to any
of the foregoing, or make any proposal or statement of inquiry or disclose any
intention, plan or arrangement inconsistent with any of the foregoing, or

(xii) take any action that would reasonably be expected to require the Company,
any Gazelle Stockholder or any other Person to make a public announcement,
disclosure or filing regarding the possibility of a transaction or matter
described in this Section 2.2.

(b) Notwithstanding the foregoing, the foregoing restrictions in this Section
2.2 shall not in any way limit or restrict the voting (as a director) or other
activities of the Gazelle Director taken in good faith acting in his or her
capacity as a director of the Company, consistent with his or her fiduciary
duties as a director of the Company, and which activities are not intended to
circumvent the restrictions contained in this Section 2.2.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Gazelle Stockholders. Each Gazelle
Stockholder hereby severally represents and warrants to the Company as follows:

(a) If such Gazelle Stockholder is not an individual, such Gazelle Stockholder
has been duly formed, is validly existing and, where such concept is applicable,
is in good standing under the laws of its jurisdiction of organization. Such
Gazelle Stockholder has all requisite power and authority (or, in the case of
individual, capacity) to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery by such Gazelle Stockholder of this Agreement and
the performance by such Gazelle Stockholder of its obligations under this
Agreement do not and will not conflict with or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under, (i) applicable Law, (ii) the
organizational documents of such Gazelle Stockholder if such Gazelle Stockholder
is not an individual or (iii) any contract or agreement to which such Gazelle
Stockholder is a party except in each case as would not reasonably be expected
to impair or adversely affect the ability of such Gazelle Stockholder to perform
its obligations hereunder on a timely basis.

(c) The execution and delivery by such Gazelle Stockholder of this Agreement and
the performance by such Gazelle Stockholder of its obligations under this
Agreement have been duly authorized by all necessary corporate or other
analogous action on the part of such Gazelle Stockholder and no other approval
or consent of such Gazelle Stockholder is required in connection with any of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Gazelle Stockholder and, assuming the due authorization,
execution and delivery by the other Parties, constitutes a legal, valid and
binding obligation of such Gazelle Stockholder, enforceable against such Gazelle
Stockholder in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights and general principles of equity).

 

-9-



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Gazelle Stockholders as follows:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Florida. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

(b) Except as set forth in the Merger Agreement, the execution and delivery by
the Company of this Agreement and the performance of the obligations of the
Company under this Agreement do not and will not conflict with or violate any
provision of, or require the consent or approval of any Person (except for any
such consents or approvals which have been obtained) under, (i) applicable Law,
(ii) the organizational documents of the Company or (iii) any contract or
agreement to which the Company is a party, except in each case as would not
reasonably be expected to impair or adversely affect the ability of the Company
to perform its obligations hereunder on a timely basis.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company and,
assuming the due authorization, execution and delivery by the other Parties,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights and general principles of equity).

ARTICLE IV

REGISTRATION

4.1 Demand Registrations.

(a) Subject to the terms and conditions hereof, (x) solely during any period
that the Company is then-ineligible under applicable Law to register Registrable
Securities on Form S-3 (or a successor form) or, if the Company is so eligible
but has failed to comply with its obligations under Section 4.3 or (y) following
the expiration of the Company’s obligation to keep the Shelf Registration
Statement continuously effective pursuant to Section 4.3(c), but only if there
is no Shelf Registration Statement then in effect, any Demand Stockholders
(“Requesting Stockholders”) shall be entitled to make up to five written
requests of the Company (each, a “Demand”) for registration under the Securities
Act of an amount of Registrable Securities then held by such Requesting
Stockholders that (A) equals or is greater than the Registrable Amount or (B) if
less than the Registrable Amount, represents all of the Requesting Stockholders’
Registrable Securities (so long as not less than $50 million (based on the
anticipated offering price (as reasonably determined in good faith by the
Company)), without regard to any underwriting discount or commission) (a “Demand
Registration” and such registration statement, a “Demand Registration
Statement”). Thereupon, the Company will, subject to the terms of this
Agreement, use its commercially reasonable efforts to effect the registration as
promptly as practicable under the Securities Act of:

 

-10-



--------------------------------------------------------------------------------

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Stockholders for disposition in accordance with the
intended method of disposition stated in such Demand;

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 4.1(b), but subject to Section 4.1(g); and

(iii) all shares of Company Common Stock which the Company may elect to register
in connection with any offering of Registrable Securities pursuant to this
Section 4.1, but subject to Section 4.1(g);

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Company Common Stock, if any, to be so registered.

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, and (iii) the
identity of the Requesting Stockholder(s). Within 10 days after receipt of a
Demand, the Company shall give written notice of such Demand to all other
holders of Registrable Securities. The Company shall include in the Demand
Registration covered by such Demand all Registrable Securities with respect to
which the Company has received a written request for inclusion therein within 10
days after the Company’s notice required by this Section 4.1(b) has been given,
subject to Section 4.1(g). Each such written request shall comply with the
requirements of a Demand Registration as set forth in this Section 4.1(b).

(c) A Demand Registration shall not be deemed to have been effected and shall
not count as a Demand Registration (i) unless the Demand Registration Statement
with respect thereto has become effective and has remained effective for a
period of at least 180 days or such shorter period in which all Registrable
Securities included in such Demand Registration have actually been sold or
otherwise disposed of thereunder (provided, that such period shall be extended
for a period of time equal to the period the holders of Registrable Securities
refrain from selling any securities included in such registration statement at
the request of the Company or the lead managing underwriter(s) pursuant to the
provisions of this Agreement) or (ii) if, after it has become effective, such
Demand Registration becomes subject, prior to 180 days after effectiveness, to
any stop order, injunction or other order or requirement of the Commission or
other Governmental Authority, other than by reason of any act or omission by the
applicable Selling Stockholders.

(d) Demand Registrations shall be on such appropriate registration form of the
Commission as shall be selected by the Company and reasonably acceptable to the
Requesting Stockholders.

(e) The Company shall not be obligated to (i) subject to Section 4.1(c),
maintain the effectiveness of a registration statement under the Securities Act
filed pursuant to a Demand Registration for a period longer than 180 days or
(ii) effect any Demand Registration (A) within four months of a “firm
commitment” Underwritten Offering in which all Demand Stockholders were offered
“piggyback” rights pursuant to Section 4.2 (subject to Section 4.2(b)) and at
least 50% of the number of Registrable Securities requested by such Demand
Stockholders

 

-11-



--------------------------------------------------------------------------------

to be included in such Demand Registration were included, (B) within four months
of the completion of any other Demand Registration (including, for the avoidance
of doubt, any Underwritten Offering pursuant to any Shelf Registration
Statement), provided that a Pledgee desiring to sell Registrable Securities upon
foreclosure of such Demand Stockholder’s Registrable Securities shall be
entitled to request a Demand Registration to permit the resale of such
Registrable Securities without regard to the limitations in this clause (B) in
respect of the first such demand by such Pledgee in respect of any such
Registrable Securities, and (C) if, in the Company’s reasonable judgment, it is
not feasible for the Company to proceed with the Demand Registration because of
the unavailability of audited or other required financial statements of the
Company or any other Person; provided, that the Company shall use its
commercially reasonable efforts to obtain such financial statements as promptly
as practicable.

(f) The Company shall be entitled to (i) postpone (upon written notice to the
Demand Stockholders) the filing or the effectiveness of a registration statement
for any Demand Registration, (ii) cause any Demand Registration Statement to be
withdrawn and its effectiveness terminated and (iii) suspend the use of the
prospectus forming the part of any registration statement, in each case in the
event of a Blackout Period until the expiration of the applicable Blackout
Period. Upon notice by the Company to the Demand Stockholders of any such
determination, each Demand Stockholder covenants that, subject to applicable
Law, it shall keep the fact of any such notice strictly confidential and
promptly halt any offer, sale, trading or other Transfer by it or any of its
Affiliates of any Registrable Securities for the duration of the Blackout Period
set forth in such notice (or until such Blackout Period shall be earlier
terminated in writing by the Company) and promptly halt any use, publication,
dissemination or distribution of the Demand Registration Statement, each
prospectus included therein, and any amendment or supplement thereto by it and
any of its Affiliates for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and, if so directed in writing by the Company, will deliver to the
Company any copies then in the Demand Stockholder’s possession of the prospectus
covering such Registrable Securities that was in effect at the time of receipt
of such notice.

(g) If, in connection with a Demand Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
(their) opinion, the inclusion of all of the securities sought to be registered
in connection with such Demand Registration would adversely affect the success
thereof, then the Company shall include in such registration statement only such
securities as the Company is advised by such lead managing underwriter(s) can be
sold without such adverse effect as follows and in the following order of
priority: (i) first, up to the number of Registrable Securities requested to be
included in such Demand Registration by the Demand Stockholders, which, in the
opinion of the lead managing underwriter(s), can be sold without adversely
affecting the success thereof, pro rata among such Demand Stockholders on the
basis of the number of such Registrable Securities requested to be included by
such Demand Stockholders; (ii) second, securities the Company proposes to sell;
and (iii) third, all other securities of the Company duly requested to be
included in such registration statement, pro rata on the basis of the amount of
such other securities requested to be included or such other allocation method
determined by the Company.

 

-12-



--------------------------------------------------------------------------------

(h) Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Stockholder(s) shall select the investment banker(s) and manager(s)
that will serve as managing underwriters (including which such managing
underwriters will serve as lead or co-lead) and underwriters with respect to the
offering of such Registrable Securities; provided, that such investment
banker(s) and manager(s) shall be reasonably acceptable to the Company.

4.2 Piggyback Registrations.

(a) Subject to the terms and conditions hereof, whenever the Company proposes to
register any shares of Company Common Stock (or any other securities that are of
the same class or series as any Registrable Securities that are not shares of
Company Common Stock) under the Securities Act (other than a registration by the
Company (i) on Form S-4 or any successor form thereto, (ii) on Form S-8 or any
successor form thereto, (iii) on a Shelf Registration Statement or (iv) pursuant
to Section 4.1) (a “Piggyback Registration”), whether for its own account or for
the account of others, the Company shall give all Demand Stockholders prompt
written notice thereof (but not less than 15 calendar days prior to the filing
by the Company with the Commission of any registration statement with respect
thereto). Such notice (a “Piggyback Notice”) shall specify the number of shares
of Company Common Stock (or other securities, as applicable) proposed to be
registered, the proposed date of filing of such registration statement with the
Commission, the proposed means of distribution and the proposed managing
underwriter(s) (if any) and a good faith estimate by the Company of the proposed
minimum offering price of such shares of Company Common Stock (or other
securities, as applicable), in each case to the extent then known. Subject to
Section 4.2(b), the Company shall include in each such Piggyback Registration
all Registrable Securities held by Demand Stockholders (a “Piggyback Seller”)
with respect to which the Company has received written requests (which written
requests shall specify the number of Registrable Securities requested to be
disposed of by such Piggyback Seller) for inclusion therein within 10 days after
such Piggyback Notice is received by such Piggyback Seller.

(b) If, in connection with a Piggyback Registration that involves an
Underwritten Offering, the lead managing underwriter(s) advise(s) the Company in
writing that, in its opinion, the inclusion of all of the securities sought to
be included in such Piggyback Registration by (i) the Company, (ii) other
Persons who have sought to have shares of Company Common Stock registered in
such Piggyback Registration pursuant to rights to demand (other than pursuant to
so-called “piggyback” or other incidental or participation registration rights)
such registration (such Persons being “Other Demanding Sellers”), (iii) the
Piggyback Sellers and (iv) any other proposed sellers of shares of Company
Common Stock (such Persons being “Other Proposed Sellers”), as the case may be,
would adversely affect the success thereof, then the Company shall include in
the registration statement applicable to such Piggyback Registration only such
securities as the Company is so advised by such lead managing underwriter(s) can
be sold without such an effect, as follows and in the following order of
priority:

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of shares of Company Common Stock (or other
securities, as applicable) to be sold by the Company as the Company, in its
reasonable judgment, shall have determined, (B) second, Registrable Securities
of Piggyback Sellers, pro rata on the basis of the number of Registrable
Securities proposed to be sold by such Piggyback Sellers, (C) third, shares of
Company Common Stock sought to be registered by Other Demanding Sellers, pro
rata on the basis of the number of shares of Company Common Stock proposed to be
sold by such Other Demanding Sellers and (D) fourth, other shares of Company
Common Stock proposed to be sold by any Other Proposed Sellers; or

 

-13-



--------------------------------------------------------------------------------

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of shares of Company Common
Stock (or other securities, as applicable) sought to be registered by each Other
Demanding Seller pro rata in proportion to the number of securities sought to be
registered by all such Other Demanding Sellers, (B) second, Registrable
Securities of Piggyback Sellers, pro rata on the basis of the number of
Registrable Securities proposed to be sold by such Piggyback Sellers, (C) third,
shares of Company Common Stock to be sold by the Company and (D) fourth, other
shares of Company Common Stock proposed to be sold by any Other Proposed
Sellers.

(c) Notwithstanding anything to the contrary contained in this Agreement, in
connection with any Underwritten Offering under this Section 4.2 for the
Company’s account, the Company shall not be required to include the Registrable
Securities of a Piggyback Seller in the Underwritten Offering unless such
Piggyback Seller accepts the terms of the underwriting as agreed upon between
the Company and the lead managing underwriter(s), which shall be selected by the
Company.

(d) If, at any time after giving written notice of its intention to register any
shares of Company Common Stock (or other securities, as applicable) as set forth
in this Section 4.2 and prior to the time the registration statement filed in
connection with such Piggyback Registration is declared effective, the Company
shall determine for any reason not to register such shares of Company Common
Stock (or other securities, as applicable), the Company may, at its election,
give written notice of such determination to the Piggyback Sellers within five
Business Days thereof and thereupon shall be relieved of its obligation to
register any Registrable Securities in connection with such particular withdrawn
or abandoned Piggyback Registration; provided, that, if permitted pursuant to
Section 4.1, the Demand Stockholders may continue the registration as a Demand
Registration pursuant to the terms of Section 4.1.

4.3 Shelf Registration Statement.

(a)    Subject to the terms and conditions hereof, and further subject to the
availability of a registration statement on Form S-3 or any successor form
thereto (“Form S-3”) to the Company, any of the Demand Stockholders may by
written notice delivered to the Company (the “Shelf Notice”) require the Company
to file as soon as reasonably practicable, and to use commercially reasonable
efforts to cause to be declared effective by the Commission as soon as
reasonably practicable after such filing date, a Form S-3 providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of an amount
of Registrable Securities then held by such Demand Stockholders that equals the
Registrable Amount (the “Shelf Registration Statement”). To the extent the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act), the Company shall file the Shelf Registration Statement in the
form of an automatic shelf registration statement (as defined in Rule 405 under
the Securities Act) or any successor form thereto. Notwithstanding the
foregoing, the Company may satisfy its obligations under this Section 4.3 by
amending any existing Form S-3.

 

-14-



--------------------------------------------------------------------------------

(b) Within 10 days after receipt of a Shelf Notice pursuant to Section 4.3(a),
the Company will deliver written notice thereof to all other holders of
Registrable Securities. Each other holder of Registrable Securities may elect to
participate with respect to its Registrable Securities in the Shelf Registration
Statement in accordance with the plan and method of distribution set forth, or
to be set forth, in such Shelf Registration Statement by delivering to the
Company a written request to so participate within 10 days after the Shelf
Notice is received by any such holder of Registrable Securities.

(c) Subject to Section 4.3(d), the Company will use its commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earlier of (i) three years after the Shelf Registration Statement has been
declared effective; (ii) the date on which all Registrable Securities covered by
the Shelf Registration Statement have been sold thereunder in accordance with
the plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise cease to be Registrable Securities;
and (iii) and the date on which the Gazelle Stockholders’ collective Beneficial
Ownership of shares of Company Common Stock falls below 3.0% of all
then-outstanding shares Company Common Stock.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing notice to the holders
of Registrable Securities who elected to participate in the Shelf Registration
Statement, to require such holders of Registrable Securities to suspend the use
of the prospectus for sales of Registrable Securities under the Shelf
Registration Statement during any Blackout Period. Upon notice by the Company to
the Demand Stockholders of any such determination, each Demand Stockholder
covenants that it shall, subject to applicable Law, keep the fact of any such
notice strictly confidential and promptly halt any offer, sale, trading or other
Transfer by it or any of its Affiliates of any Registrable Securities for the
duration of the Blackout Period set forth in such notice (or until such Blackout
Period shall be earlier terminated in writing by the Company) and promptly halt
any use, publication, dissemination or distribution of the Shelf Registration
Statement, each prospectus included therein, and any amendment or supplement
thereto by it and any of its Affiliates for the duration of the Blackout Period
set forth in such notice (or until such Blackout Period shall be earlier
terminated in writing by the Company) and, if so directed in writing by the
Company, will deliver to the Company any copies then in the Demand Stockholder’s
possession of the prospectus covering such Registrable Securities that was in
effect at the time of receipt of such notice.

(e) After the expiration of any Blackout Period and without any further request
from a holder of Registrable Securities, the Company, to the extent necessary,
shall as promptly as reasonably practicable prepare a post-effective amendment
or supplement to the Shelf Registration Statement or the prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(f) At any time that a Shelf Registration Statement is effective, if any Demand
Stockholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the Shelf Registration Statement (a “Shelf

 

-15-



--------------------------------------------------------------------------------

Offering”), then the Company shall amend or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Offering (taking into account, solely in
connection with a Marketed Underwritten Shelf Offering, the inclusion of
Registrable Securities by any other holders pursuant to this Section 4.3). In
connection with any Shelf Offering that is an Underwritten Offering and where
the plan of distribution set forth in the applicable Take-Down Notice includes a
customary “road show” (including an “electronic road show”) or other substantial
marketing effort by the Company and the underwriters (a “Marketed Underwritten
Shelf Offering”):

(i) such proposing Demand Stockholder(s) shall also deliver the Take-Down Notice
to all other Demand Stockholders included on the Shelf Registration Statement
and permit each such holder to include its Registrable Securities included on
the Shelf Registration Statement in the Marketed Underwritten Shelf Offering if
such holder notifies the proposing Demand Stockholder(s) and the Company within
five days after delivery of the Take-Down Notice to such holder; and

(ii) if the lead managing underwriter(s) advises the Company and the proposing
Demand Stockholder(s) in writing that, in its opinion, the inclusion of all of
the securities sought to be sold in connection with such Marketed Underwritten
Shelf Offering would adversely affect the success thereof, then there shall be
included in such Marketed Underwritten Shelf Offering only such securities as
the proposing Demand Stockholder(s) is advised by such lead managing
underwriter(s) can be sold without such adverse effect, and such number of
Registrable Securities shall be allocated in the same manner as described in
Section 4.1(g). Except as otherwise expressly specified in this Section 4.3, any
Marketed Underwritten Shelf Offering shall be subject to the same requirements,
limitations and other provisions of this Article IV as would be applicable to a
Demand Registration (i.e., as if such Marketed Underwritten Shelf Offering were
a Demand Registration), including Section 4.1(e)(ii) and Section 4.1(g).

4.4 Withdrawal Rights. Any holder of Registrable Securities having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement (subject to the other terms and conditions of this Agreement). No such
withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each Demand
Stockholder seeking to register Registrable Securities notice to such effect
and, within 10 days following the mailing of such notice, such Demand
Stockholder still seeking registration shall, by written notice to the Company,
elect to register additional Registrable Securities to satisfy the Registrable
Amount or elect that such registration statement not be filed or, if theretofore
filed, be withdrawn. During such 10-day period, the Company shall not file such
registration statement if not theretofore filed or, if such registration
statement has been theretofore filed, the Company shall not seek, and shall use
reasonable best efforts to prevent, the effectiveness thereof.

 

-16-



--------------------------------------------------------------------------------

4.5 Holdback Agreements.

(a) Each Gazelle Stockholder agrees to enter into customary agreements
restricting the sale or distribution of Equity Securities of the Company
(including sales pursuant to Rule 144 under the Securities Act) to the extent
required in writing by the lead managing underwriter(s) with respect to an
applicable Underwritten Offering during the period commencing on the date of the
request (which shall be no earlier than 10 days prior to the expected “pricing”
of such Underwritten Offering) and continuing for not more than 90 days after
the date of the “final” prospectus (or “final” prospectus supplement if the
Underwritten Offering is made pursuant to a Shelf Registration Statement),
pursuant to which such Underwritten Offering shall be made, plus an extension
period, as may be proposed by the lead managing underwriter(s) to address FINRA
regulations regarding the publishing of research, or such lesser period as is
required by the lead managing underwriter(s); provided, however, that any
discretionary waiver or termination of the holdback period by the Company or the
representatives of the underwriters in respect of any applicable Underwritten
Offering shall apply to all persons subject to such market stand-off agreement
on a pro rata basis.

(b) If any Demand Registration or Shelf Offering involves an Underwritten
Offering, the Company will not effect any sale or distribution of shares of
Company Common Stock (or securities convertible into or exchangeable or
exercisable for shares of Company Common Stock) (other than a registration
statement on Form S-4, Form S-8 or any successor forms thereto) for its own
account, within 60 days (plus an extension period as may be proposed by the lead
managing underwriter(s) for such Underwritten Offering to address FINRA
regulations regarding the publication of research, or such shorter periods as
the lead managing underwriter(s) may agree with the Company), after the
effective date of such registration or the date of such Shelf Offering, as
applicable, except as may otherwise be agreed between the Company and the lead
managing underwriter(s) of such Underwritten Offering.

4.6 Registration Procedures.

(a) If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 4.1, Section 4.2 or Section 4.3, the
Company shall as expeditiously as reasonably practicable:

(i) prepare and file with the Commission a registration statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use commercially reasonable efforts to cause
such registration statement to become effective pursuant to the terms of this
Article IV; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided,
further, that before filing such registration statement or any amendments
thereto, the Company will furnish to the Demand Stockholders who are including
Registrable Securities in such registration (“Selling Stockholders”), their
counsel and the lead managing underwriter(s), if any, copies of all such
documents proposed to be

 

-17-



--------------------------------------------------------------------------------

filed, which documents will be subject to the review and reasonable comment of
such counsel, and other documents reasonably requested by such counsel,
including any comment letter from the Commission, and, if requested by such
counsel, provide such counsel reasonable opportunity to participate in the
preparation of such registration statement and each prospectus included therein
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable and reasonably timely access
to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such registration statement or
prospectus or any amendments or supplements thereto with respect to a Demand
Registration to which the holders of a majority of Registrable Securities held
by the Requesting Stockholder(s), their counsel or the lead managing
underwriter(s), if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Company, such filing is necessary to comply with
applicable Law;

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective pursuant to the
terms of this Article IV, and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

(iii) if requested by the lead managing underwriter(s), if any, or the holders
of a majority of the then-outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead managing
underwriter(s), if any, and such holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 4.6(a)(iii) that are not, based upon the advice of counsel
for the Company, in compliance with applicable Law;

(iv) furnish to the Selling Stockholders and each underwriter, if any, of the
securities being sold by such Selling Stockholders such number of conformed
copies of such registration statement and of each amendment and supplement
thereto, such number of copies of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
each free writing prospectus (as defined in Rule 405 under the Securities Act)
(a “Free Writing Prospectus”) utilized in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Stockholders and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Stockholders;

(v) use commercially reasonable efforts to register or qualify or cooperate with
the Selling Stockholders, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under

 

-18-



--------------------------------------------------------------------------------

such other securities laws or “blue sky” laws of such jurisdictions as the
Selling Stockholders and any underwriter of the securities being sold by such
Selling Stockholders shall reasonably request, and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such registration statement is required to be kept effective and take any
other action which may be necessary or reasonably advisable to enable such
Selling Stockholders and underwriters to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Selling Stockholders,
except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (v) be
obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

(vi) use commercially reasonable efforts to cause such Registrable Securities
(if such Registrable Securities are shares of Company Common Stock) to be listed
on each securities exchange on which shares of Company Common Stock are then
listed;

(vii) use commercially reasonable efforts to provide and cause to be maintained
a transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;

(viii) enter into such agreements (including an underwriting agreement) in form,
scope and substance as is reasonable and customary in underwritten offerings of
Company Common Stock by the Company and use its commercially reasonable efforts
to take all such other actions reasonably requested by the holders of a majority
of the Registrable Securities being sold in connection therewith (including
those reasonably requested by the lead managing underwriter(s), if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Offering (A) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the registration statement, prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are reasonable and customarily made by issuers in
underwritten offerings, and, if true, confirm the same if and when requested,
(B) if any underwriting agreement has been entered into, the same shall contain
customary indemnification provisions and procedures with respect to all parties
to be indemnified pursuant to Section 4.9, except as otherwise agreed by the
holders of a majority of the Registrable Securities being sold and (C) deliver
such documents and certificates as reasonably requested by the holders of a
majority of the Registrable Securities being sold, their counsel and the lead
managing underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;

 

-19-



--------------------------------------------------------------------------------

(ix) in connection with an Underwritten Offering, use commercially reasonable
efforts to obtain for the underwriter(s) (A) opinions of counsel for the
Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters and (B) “comfort” letters and updates thereof (or, in the case
of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such registration
statement, covering the matters customarily covered in “comfort” letters in
connection with underwritten offerings;

(x) make available for inspection by the Selling Stockholders, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained in connection
with such offering by such Selling Stockholders or underwriter (collectively,
the “Inspectors”), financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary, or as shall otherwise be reasonably requested, to enable
them to exercise their due diligence responsibility, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney, agent or accountant in connection with such registration
statement; provided, however, that the Company shall not be required to provide
any information under this Section 4.6(a)(x) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) the Company reasonably determines in good faith that such Records are
confidential and so notifies the Inspectors in writing; unless prior to
furnishing any such information with respect to clause (1) or (2) such Selling
Stockholder requesting such information enters into, and causes each of its
Inspectors to enter into, a confidentiality agreement on terms and conditions
reasonably acceptable to the Company; provided, further, that each Selling
Stockholder agrees that it will, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction or by another Governmental
Authority, give notice to the Company and allow the Company, at its expense, to
undertake appropriate action seeking to prevent disclosure of the Records deemed
confidential;

(xi) as promptly as practicable notify in writing the Selling Stockholders and
the underwriters, if any, of the following events: (A) the filing of the
registration statement, any amendment thereto, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective amendment
thereto, when the same has become effective; (B) any request by the Commission
or any other U.S. or state Governmental Authority for amendments or supplements
to the registration statement or the prospectus or for additional information;
(C) the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose; (D) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities

 

-20-



--------------------------------------------------------------------------------

or “blue sky” laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose; and (E) upon the happening of any event that makes
any statement made in such registration statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
registration statement, prospectus or documents so that, in the case of the
registration statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, at the request of any Selling Stockholder, promptly prepare and
furnish to such Selling Stockholder a reasonable number of copies of a
supplement to or an amendment of such registration statement or prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(xii) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that, subject to the requirements of Section
4.6(a)(v), the Company shall not for any such purpose be required to (A) qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this clause (xii) be obligated to be so
qualified, (B) subject itself to taxation in any such jurisdiction or (C) file a
general consent to service of process in any such jurisdiction;

(xiii) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA; and

(xiv) have appropriate officers of the Company prepare and make presentations at
a reasonable number of “road shows” before analysts and rating agencies, and use
commercially reasonable efforts to obtain ratings for any Registrable Securities
(if they are eligible to be rated) and otherwise use its commercially reasonable
efforts to cooperate as reasonably requested by the Selling Stockholders and the
underwriters in the offering, marketing or selling of the Registrable
Securities; provided, however, that the Company shall not be required to prepare
or participate in more than two “road shows” or other similar meetings in any
12-month period and the scheduling of any such “road shows” and other meetings
shall not unduly interfere with the normal operations of the business of the
Company.

(b) The Company may require each Selling Stockholder and each underwriter, if
any, to, and each Selling Stockholder shall, furnish the Company in writing such
information regarding each Selling Stockholder or underwriter and the
distribution of such Registrable Securities as the Company may from time to time
reasonably request in writing to complete or amend the information required by
such registration statement.

 

-21-



--------------------------------------------------------------------------------

(c) Each Selling Stockholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D) and (E) of Section 4.6(a)(xi), such Selling Stockholder shall forthwith
discontinue its disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Stockholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.6(a)(x), or until it is advised in writing by the
Company that the use of the applicable prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus; provided, however,
that the Company shall extend the time periods under Section 4.1(c) with respect
to the length of time that the effectiveness of a registration statement must be
maintained by the amount of time the holder is required to discontinue
disposition of such securities.

(d) With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall:

(i) use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

(ii) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

(iii) furnish to any holder of Registrable Securities, promptly upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed or furnished by the Company with the
Commission as such holder may reasonably request in connection with the sale of
Registrable Securities without registration (in each case to the extent not
readily publicly available).

4.7 Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligations under this Article IV, including (a) all
registration and filing fees, including all fees and expenses of compliance with
securities and “blue sky” laws (including the reasonable and documented fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 4.6(a)(v)) and
all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, except in the event
that Requesting Stockholders select the underwriters), (b) all printing and
copying expenses to the extent such printing and copying is necessary to comply
with applicable Law, (c) all messenger, telephone and delivery expenses, (d) all
fees and expenses of the Company’s independent certified public accountants and
counsel (including with respect to “comfort” letters and opinions), and
(e) expenses of the Company incurred in connection with any

 

-22-



--------------------------------------------------------------------------------

“road show” shall be the responsibility of, and paid by, the Company. In
connection with each Demand Registration, each Piggyback Registration, each
Shelf Registration Statement and each Shelf Offering, the Company shall
reimburse the holders of Registrable Securities included in such registration or
offering promptly upon request for the reasonable and documented fees and
disbursements of one counsel for all holders of a majority of the Registrable
Securities in connection with any such Demand Registration, Piggyback
Registration, Shelf Registration Statement or Shelf Offering. Each Selling
Stockholder shall pay its portion of all underwriting discounts and commissions
and transfer taxes, if any, relating to the sale of such Selling Stockholder’s
Registrable Securities pursuant to any registration.

4.8 Miscellaneous.

(a) Not less than 10 Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such holder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second Business
Day before the expected filing date, the Requested Information from such holder,
the Company may file the registration statement without including Registrable
Securities of such holder. The failure to so include in any registration
statement the Registrable Securities of a holder of Registrable Securities (with
regard to that registration statement) shall not result in any liability on the
part of the Company to such holder.

(b) The Company shall not grant any demand, piggyback or shelf registration
rights the terms of which are senior to or conflict with the rights granted to
the Gazelle Stockholders hereunder to any Person without the prior written
consent of Gazelle Stockholders Beneficially Owning a majority of the Company
Common Stock then Beneficially Owned by all Gazelle Stockholders.

4.9 Registration Indemnification.

(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Stockholder and
its Affiliates and their respective officers, directors, members, stockholders,
employees, managers and partners and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
such Selling Stockholder or such other indemnified Person and the officers,
directors, members, stockholders, employees, managers and partners of each such
controlling Person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such underwriter, from and against all losses, claims, damages,
liabilities, costs, expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses), judgments, fines, penalties, charges
and amounts paid in settlement (collectively, the “Losses”), as incurred,
arising out of, caused by, resulting from or relating to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus or preliminary prospectus or Free Writing Prospectus or
any amendment or supplement thereto or any omission (or alleged omission) of a

 

-23-



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this Section
4.9(a)) will reimburse each such Selling Stockholder, each of its Affiliates,
and each of their respective officers, directors, members, stockholders,
employees, managers and partners and each such Person who controls each such
Selling Stockholder and the officers, directors, members, stockholders,
employees, managers, partners, accountants, attorneys and agents of each such
controlling Person, each such underwriter and each such Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, Loss,
damage, liability or action, except insofar as the same are caused by any
information furnished in writing to the Company by any other party expressly for
use therein.

(b) In connection with any registration statement in which a Selling Stockholder
is participating, without limitation as to time, each such Selling Stockholder
shall, severally and not jointly, indemnify the Company, its directors, officers
and employees, and each Person who controls (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) the Company, from and
against all Losses, as incurred, arising out of, caused by, resulting from or
relating to any untrue statement (or alleged untrue statement) of material fact
contained in the registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (without limitation of the preceding
portions of this Section 4.9(b)) will reimburse the Company, its directors,
officers and employees and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, in each case solely to the extent, but only to the extent, that such
untrue statement or omission is made in such registration statement, prospectus
or preliminary prospectus or Free Writing Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by such Selling Stockholder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto. Notwithstanding the
foregoing, no Selling Stockholder shall be liable under this Section 4.9(b) for
amounts in excess of the net proceeds received by such holder in the offering
giving rise to such liability.

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the

 

-24-



--------------------------------------------------------------------------------

indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party and, as a result, a conflict of interest exists or (ii) the indemnifying
party shall have failed within a reasonable period of time to assume such
defense and the indemnified party is or would reasonably be expected to be
materially prejudiced by such delay, in either event the indemnified party shall
be promptly reimbursed by the indemnifying party for the expenses incurred in
connection with retaining one separate legal counsel (for the avoidance of
doubt, for all indemnified parties in connection therewith)). Notwithstanding
any such assumption by an indemnifying party, the indemnified party shall have
the right to employ separate counsel in any such matter and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such indemnified party except as provided in the previous
sentence. An indemnifying party shall not be liable for any settlement of an
action or claim effected without its consent (which consent shall not be
unreasonably withheld, conditioned or delayed). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed), unless such
settlement (x) includes as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation, (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any indemnified party and (z) is settled solely for cash for which the
indemnified party would be entitled to indemnification hereunder.

(e) The indemnification provided for under this Agreement shall survive the
Transfer of the Registrable Securities and the termination of this Agreement.

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances. It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Stockholder shall be required to make a contribution in
excess of the amount received by such Selling Stockholder from its sale of
Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

 

-25-



--------------------------------------------------------------------------------

4.10    Free Writing Prospectuses. No Gazelle Stockholders shall use any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities pursuant to this Article IV
without the prior written consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
the Gazelle Stockholders may use any free writing prospectus prepared and
distributed by the Company.

4.11    Registration Rights Term. The Company’s obligations and the rights of
the Gazelle Stockholders contained in this Article IV shall automatically
terminate on the earlier of (a) the date on which the Gazelle Stockholders’
collective Beneficial Ownership of shares of Company Common Stock falls below
3.0% of all then-outstanding shares of Company Common Stock or (b) the date on
which the Gazelle Stockholders no longer hold any Registrable Securities.

ARTICLE V

DEFINITIONS

5.1    Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Affiliate” means, with respect to any Person, any Person who directly or
indirectly Controls, is Controlled by, or is under common Control with the
specified Person, including, with respect to any Gazelle Stockholder who is an
individual, any trust or other estate planning vehicle of, Controlled by, or for
the benefit of, such individual or his or her family members.

“Agreement” has the meaning set forth in the Preamble.

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.

“Blackout Period” means (a) any regular quarterly period during which directors
and executive officers of the Company generally are not permitted to trade under
the insider trading policy of the Company then in effect and (b) in the event
that the Company determines in good faith that the registration would
(i) reasonably be expected to materially and adversely affect or materially
interfere with any bona fide material financing of the Company or any material
transaction under consideration by the Company or (ii) would require disclosure
of information that has not been, and is not otherwise required to be, disclosed
to the public, the premature disclosure of which would adversely affect the
Company in any material respect, a period of up to 90 days; provided, that a
Blackout Period described in this clause (ii) may not occur more than twice in
any period of 12 consecutive months and the duration of aggregate Blackout
Periods in a calendar year shall not exceed 150 calendar days.

 

-26-



--------------------------------------------------------------------------------

“Board” has the meaning set forth in Section 1.1(a).

“Business Day” means a day on which banks are generally open for normal business
in New York, New York, which day is not a Saturday or a Sunday.

“Chosen Courts” has the meaning set forth in Section 6.10.

“CK” has the meaning set forth in the Preamble.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Company” has the meaning set forth in the Preamble.

“Company Common Stock” means common stock, par value $0.01, of the Company.

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of a Gazelle Stockholder or its Representatives
from the Company, its Affiliates or their respective Representatives, other than
information which (a) becomes generally available to the public other than as a
result of a breach of this Agreement by such Gazelle Stockholder, its Affiliates
or their respective Representatives, (b) becomes available to such Gazelle
Stockholder, its Affiliates or their respective Representatives on a
non-confidential basis from a source other than the Company, its Affiliates or
their respective Representatives or any other Gazelle Stockholder or its
Affiliates or Representatives, as the case may be, provided, that the source
thereof is not known by such Gazelle Stockholder or such of its Affiliates or
their respective Representatives to be bound by an obligation of
confidentiality, or (c) is independently developed by such Gazelle Stockholder,
its Affiliates or their respective Representatives without the use of or
reference to any information that would otherwise be Confidential Information
hereunder. Without limiting clauses (a)-(c) above, Confidential Information also
includes all non-public information previously provided by the Company, its
Affiliates or their respective Representatives under the provisions of any
confidentiality agreement between the Company, the Gazelle Stockholders or their
respective Affiliates or Representatives, including the confidentiality
agreement between the Company and Eagle.

“Control” (including its correlative meanings, such as “Controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Demand” has the meaning set forth in Section 4.1(a).

“Demand Registration” has the meaning set forth in Section 4.1(a).

“Demand Registration Statement” has the meaning set forth in Section 4.1(a).

 

-27-



--------------------------------------------------------------------------------

“Demand Stockholder” means any Gazelle Stockholder, in each case that holds
Registrable Securities.

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such interest conveys any voting rights in such
security, (b) such interest is required to be, or is capable of being, settled
through delivery of such security or cash or (c) other transactions hedge the
economic effect of such interest.

“Eagle” has the meaning set forth in the Recitals.

“Equity Securities” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person, (b) securities convertible into or
exchangeable for shares, interests, participations or other equivalents (however
designated) of capital stock or voting securities of (or other ownership or
profit or voting interests in) such Person, and (c) any and all warrants, rights
or options to purchase any of the foregoing, whether voting or nonvoting, and,
in each case, whether or not such shares, interests, participations,
equivalents, securities, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3” has the meaning set forth in Section 4.3(a).

“Free Writing Prospectus” has the meaning set forth in Section 4.6(a)(iv).

“Gazelle Chairman” has the meaning set forth in the Preamble.

“Gazelle Director” means, upon appointment to the Board, the Gazelle Chairman,
or any Replacement Gazelle Designee, as applicable.

“Gazelle I,” “Gazelle II,” and “Gazelle III” have the respective meanings set
forth in the Preamble.

“Gazelle Stockholders” has the meaning set forth in the Preamble and shall
include any Affiliate who becomes a “Gazelle Stockholder” in accordance with
Section 2.1(c).

“Governance Rights Period” has the meaning set forth in Section 1.1(b).

“Governmental Authority” means any applicable federal, national, state, local,
foreign, cantonal, municipal, international or multinational government or
political subdivision thereof, governmental department, commission, board,
bureau, agency, taxing or regulatory authority, instrumentality or judicial or
administrative body, arbitrator, “self-regulatory organization” (as defined in
Section 3(a)(26) of the Exchange Act) or any United States or foreign securities
exchange, having jurisdiction over the matter or matters in question.

 

-28-



--------------------------------------------------------------------------------

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Inspectors” has the meaning set forth in Section 4.6(a)(x).

“Law” means any federal, supranational, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, judgment, order, injunction,
decree or agency requirement of any Governmental Authority.

“Losses” has the meaning set forth in Section 4.9(a).

“Marketed Underwritten Shelf Offering” has the meaning set forth in Section
4.3(f).

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Consideration” has the meaning set forth in the Merger Agreement.

“Other Demanding Sellers” has the meaning set forth in Section 4.2(b).

“Other Proposed Sellers” has the meaning set forth in Section 4.2(b).

“Party” or “Parties” has the meaning set forth in the Preamble.

“Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located) or other entity,
organization or unincorporated association, including any Governmental
Authority.

“Piggyback Notice” has the meaning set forth in Section 4.2(a).

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

“Piggyback Seller” has the meaning set forth in Section 4.2(a).

“Qualifying Ownership Interest” has the meaning set forth in Section 1.1(b).

“Records” has the meaning set forth in Section 4.6(a)(x).

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $200 million (based on the anticipated offering
price (as reasonably determined in good faith by the Company)), without regard
to any underwriting discount or commission.

“Registrable Securities” means (a) Shares held by any of the Gazelle
Stockholders and (b) any securities issued by the Company after the Closing Date
in respect of, or in exchange for or in replacement of, such Shares covered in
clause (a) by way of a share dividend or other distribution, subdivision or
stock split (so long as such securities are held by any of the Gazelle
Stockholders);

 

-29-



--------------------------------------------------------------------------------

provided, however, that as to any particular Registrable Securities, such
securities shall cease to constitute Registrable Securities for all purposes of
this Agreement when such securities (i) have been sold pursuant to an effective
registration statement or in compliance with Rule 144 under the Securities Act,
(ii) have been sold in a transaction where a subsequent public distribution of
such securities would not require registration under the Securities Act,
(iii) are not outstanding or (iv) have been transferred in violation of this
Agreement (or any combination of clauses (i), (ii), (iii) and (iv)), and the
Company’s obligations regarding Registrable Securities hereunder shall cease to
apply with respect to any such securities.

“Replacement Gazelle Designee” has the meaning set forth in Section 1.1(d).

“Representatives” means directors, managers, officers, employees, attorneys,
accountants and advisors (including consultants and financial advisors).

“Requested Information” has the meaning set forth in Section 4.8(a).

“Requesting Stockholders” has the meaning set forth in Section 4.1(a).

“Required Information” has the meaning set forth in Section 1.5(b).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholders” has the meaning set forth in Section 4.6(a)(i).

“Shares” has the meaning set forth in the Recitals.

“Shelf Notice” has the meaning set forth in Section 4.3(a).

“Shelf Offering” has the meaning set forth in Section 4.3(f).

“Shelf Registration Statement” has the meaning set forth in Section 4.3(a).

“Standstill Period” means the period beginning on the Closing Date and ending
upon the later of (a) two years after the Closing Date, (b) six months after the
date that the Gazelle Stockholders collectively Beneficially Own less than 7.0%
of all of the outstanding shares of Company Common Stock as of immediately
following the Closing, and (c) six months after the date that no Gazelle
Director is serving on the Board.

“Take-Down Notice” has the meaning set forth in Section 4.3(f).

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person, or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap

 

-30-



--------------------------------------------------------------------------------

or any other agreement, transaction or series of transactions that hedges or
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of such capital stock or interest in capital stock, whether any
such swap, agreement, transaction or series of transaction is to be settled by
delivery of securities, in cash or otherwise. For purposes of this Agreement,
“capital stock” shall include interests in a partnership or limited liability
company.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for widely dispersed reoffering to the public.

“Voting Agreement” has the meaning set forth in the Merger Agreement.

“Voting Securities” means shares of Company Common Stock and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

5.2    Interpretation. Whenever used: the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
and the words “hereof” and “herein” and similar words shall be construed as
references to this Agreement as a whole and not limited to the particular
Article or Section in which the reference appears. Unless the context otherwise
requires, references herein: (a) to Articles and Sections mean the Articles and
Sections of this Agreement; (b) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time in accordance with the terms thereof and (c) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.
References to “$” or “dollars” means United States dollars. Any reference in
this Agreement to any gender shall include all genders. The meanings of defined
terms are equally applicable to the singular and plural forms of the defined
terms. The headings of the Articles and Sections are for convenience of
reference only and do not affect the interpretation of any of the provisions
hereof. If, and as often as, there is any change in the outstanding shares of
Company Common Stock or other Equity Securities of the Company by reason of
stock or security dividends, splits, reverse splits, spin-offs, split-ups,
mergers, reclassifications, reorganizations, recapitalizations, combinations or
exchanges of securities and the like, appropriate and equitable adjustments
shall be made in the applicable provisions of this Agreement. No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel.

ARTICLE VI

MISCELLANEOUS

6.1    Effectiveness. This Agreement will become automatically effective as of
the Closing and this Agreement will automatically terminate and be null and void
if the Merger Agreement is terminated prior to the Closing in accordance with
its terms; provided that, Section 1.7 shall become effective as of the execution
of this Agreement.

6.2    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally (notice deemed given
upon receipt), transmitted by facsimile (notice deemed given upon confirmation
of receipt) or sent by a nationally recognized overnight courier service, such
as Federal Express (notice deemed given upon receipt of proof of delivery), to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice).

 

-31-



--------------------------------------------------------------------------------

  (a) if to the Company, to:

Regency Centers Corporation

One Independent Drive, Suite 114

Jacksonville, FL 32202

Attention:    General Counsel

Fax No.:      (904) 356-8214

with a copy to (which shall not be considered notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Fax No.:      (212) 403-2000

Attention:    Adam O. Emmerich

            Robin Panovka

            Edward J. Lee

 

  (b) if to any of the Gazelle Stockholders, to:

1 Hashalom St. Tel-Aviv

Israel 6789201

Fax No.:      972 3 696 1910

Attention:    Sarah Azulay

with a copy to (which shall not be considered notice):

Meitar, Liquornik, Geva & Leshem Brandwein

16 Abba Hillel Road

Ramat Gan, Israel 5250608

Fax No.:      (212) 403-2000

Attention:    Maya Liquornik

6.3 Gazelle Stockholder Actions. Any determination, consent or approval of, or
notice or request delivered by, or any similar action of, the Gazelle
Stockholders, shall be made by, and shall be valid and binding upon, all Gazelle
Stockholders, if made by Gazelle.

6.4 Amendments and Waivers. No provision of this Agreement may be amended or
modified unless such amendment or modification is in writing and signed by the
Company and Gazelle. No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable Law.

 

-32-



--------------------------------------------------------------------------------

6.5 Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations of the Parties hereunder shall be assigned by any of
the Parties (whether by operation of law or otherwise) without the prior written
consent of the other Parties, and any attempt to make any such assignment
without such consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns. This
Section 6.5 shall not be deemed to prevent the Company from engaging in any
merger, consolidation or other business combination transaction. For the
avoidance of doubt, no transferee of Equity Securities of the Company (other
than a Gazelle Stockholder, including a Gazelle Stockholder who becomes a party
to this Agreement in accordance with Section 2.1(c)) shall acquire any rights
under, or be deemed to have the benefit of, any of the provisions contained in
this Agreement (including Article I or Article IV).

6.6 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect. In the event of any such determination,
the Parties agree to negotiate in good faith to modify this Agreement to fulfill
as closely as possible the original intent and purpose of this Agreement.

6.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to each other
Party (including by means of electronic delivery), it being understood that the
Parties need not sign the same counterpart. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

6.8 Entire Agreement. This Agreement, the letter agreement, dated the date
hereof, between the Company and the Gazelle Chairman, and the Voting Agreement
(including the documents and the instruments referred to herein and therein)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement.

6.9 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without giving
effect to any choice of law provision or rule (whether of the State of Florida
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

6.10 Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any state or Federal court located
within the State of Delaware) (the “Chosen Courts”) and, solely in connection
with such claims, (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to the laying of venue in any such
action or proceeding in the Chosen Courts, (c) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party and (d) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 6.2 or in such
other manner as may be permitted

 

-33-



--------------------------------------------------------------------------------

by Law shall be valid and sufficient service thereof. The consent to
jurisdiction set forth in this Section 6.10 shall not constitute a general
consent to service of process in the State of Delaware and shall have no effect
for any purpose except as provided in this Section 6.10. The Parties agree that
a final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

6.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.11.

6.12 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or other equitable relief (without the requirement of posting a bond
or other security) to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Chosen Court,
this being in addition to any other remedy to which they are entitled at law or
in equity.

6.13 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the Parties and each such Party’s respective
heirs, successors and permitted assigns; provided, that the Persons indemnified
under Section 4.9 are intended third party beneficiaries of Section 4.9.

6.14 Obligation to Update. The Gazelle Stockholders agree that in connection
with any acquisitions or Transfers of Equity Securities of the Company by any
Gazelle Stockholder, the Gazelle Stockholders will promptly notify the Company
in writing of such acquisition or Transfer, including the number and type of
Equity Securities of the Company that are Beneficially Owned by each Gazelle
Stockholder after giving effect to such acquisition or Transfer. On the Closing
Date, the Gazelle Stockholders will notify the Company in writing of the number
and type of Equity Securities of the Company that are Beneficially Owned by each
Gazelle Stockholder after giving effect to the Merger.

[The remainder of this page left intentionally blank.]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

REGENCY CENTERS CORPORATION By:  

/s/ Martin E. Stein, Jr.

Name:   Martin E. Stein, Jr. Title:   Chairman and Chief Executive Officer

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

MGN AMERICA, LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory GAZIT FIRST GENERATION LLC
By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory SILVER MAPLE (2001) INC. By:
 

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

MGN (USA) INC. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory MGN AMERICA 2016 LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory MGN USA 2016 LLC By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

FICUS, INC. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory GAZIT-GLOBE, LTD. By:  

/s/ Adi Jemini

Name:   Adi Jemini Title:   Chief Financial Officer By:  

/s/ Chaim Katzman

Name:   Chaim Katzman Title:   Authorized Signatory

[Signature Page to Governance Agreement]